DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 18 February 2022
Claims 1 and 3-12 are currently pending and being examined. 

Drawings
The drawings were received on 18 February 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-11, line 1 recites “The clinch tool mechanism”, but they depend from a “clinch nailer tool system”. It is unclear if this is the same system as before or a while new clinch tool mechanism. Examiner will interpret as “The clinch nailer tool system”. 
Claim 7, line 3 recites “a tool housing”, is this a new housing or the same as previously recited in claim 3? Examiner will interpret as “the tool housing”. 
Claim 7, line 7 recites “about its longitudinal axis”, what is “its”? The use of “it” is unclear. Examiner suggests amending to “a user rotates the threaded tensioner about an longitudinal axis”. 
Claim 10, line 3 recites “a shank”, is this a new shank or the same as previously recited in claim 12? Examiner will interpret as “the shank”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2017/0297188).

Claim 3, Huang teaches a clinch nailer tool system (100; Fig. 2) comprising:
a clinch nailer tool body (101; Fig. 2):
a coil magazine (102; Fig. 2) disposed in a bottom of the clinch nailer tool body and configured to hold a coil of nails (¶[0032]);
a clinch arm (2; Fig. 2) pivotally connected to the clinch nailer tool body at a proximal end of the clinch arm (¶[0032]);
a clinch nailer tool nose (108; Fig. 1) disposed in a front portion of the clinch nailer tool body, wherein the clinch nailer tool nose includes an opening in a lower portion thereof for receiving a nail from the coil magazine (¶[0032]);
a clinch plate (24; Fig. 2) disposed on a distal end of the clinch arm, wherein the clinch plate is configured to bend the nail from the clinch nailer tool nose (¶[0034]); and
an adjustment mechanism (1; Fig. 2) configured to adjust the angle of the clinch nailer tool (“The cylinder 3 has a telescopic rod 31 which is linked the clamping arm 2.” ¶[0032]; as the cylinder moves it adjusts the angle of the clinch arm in relation to the nailer tool); wherein a first portion (12, 121; Fig. 2) of the adjustment mechanism is attached to a tool housing of the tool body (“The upper fixing portion 12 includes a connection plate 121 for connecting with the stock 101 of the nail gun 100.” ¶[0034]) and a second portion (13, 131; Fig. 2) of the adjustment mechanism is attached to a clinch mechanism which includes the clinch arm (“The lower fixing portion 13 includes a pivoting rod 131. The clamping arm 2 further includes a pivoting section 21, a driven section 22, and a clamping section 23. The pivoting section 21 is pivoted to the pivoting rod 131 of the lower fixing portion 13.” ¶[0034]), wherein the angle adjustment mechanism is configured to adjust the angle of the clinch nailer tool body with respect to the clinch arm (“The cylinder 3 has a telescopic rod 31 which is linked the clamping arm 2.” ¶[0032]; as the cylinder moves it adjusts the angle of the clinch arm in relation to the nailer tool).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0209657) in view of Barbour (US 4,459,912).

Claim 1, Huang teaches a clinch nailer tool system (Fig. 1) comprising:
a clinch nailer tool body (1: Fig. 1):

    PNG
    media_image1.png
    631
    564
    media_image1.png
    Greyscale
a coil magazine (12; Fig. 1) disposed in a bottom of the clinch nailer tool body and configured to hold a coil of nails ("A strip of nails (not numbered) is defined in the nail cartridge 12." ¶[0018]);
a clinch arm (22; Fig. 1) pivotally connected to the clinch nailer tool body at a proximal end of the clinch arm ("The clamp base 22 pivots relative to the driven base 21 so as to move toward or away from the driven base 21."; ¶0018]);
a clinch nailer tool nose (annotated Fig. 6) disposed in a front portion of the clinch nailer tool body (see annotated Fig. 6 showing the nose at the front), 
wherein the clinch nailer tool nose includes an opening (annotated Fig. 6) in a lower portion thereof for receiving a nail from the coil magazine (see annotated Fig. 6 showing nail 16 exiting the opening); 
a clinch plate (26; Fig. 6) disposed on a distal end of the clinch arm, wherein the clinch plate is configured to bend the nail from the clinch nailer tool nose ("a driving rod 15 to shoot the nail 16 toward the gun head 13, and the nail 16 is shot from the gun head 13 and inserted into the stacked board 4; when a tip of the nail 16 hits the strike plate 26, the tip of the nail 16 is bent, so that the nail 16 is formed as hook shaped so as to fix the boards together securely" ¶[0023]).
Huang does not expressly teach a resilient pad disposed between the clinch arm and the clinch plate configured to angle the clinch plate when the tool nose is depressed.
However, Barbout teaches a resilient pad (urethane, rubber, or the like pad 44; Fig. 1) disposed between the clinch arm (14; Fig. 1) and the clinch plate (42; Fig. 1) configured to angle the clinch plate when the tool nose is depressed (col. 4 l. 7-20).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the device of Huang, by adding a resilient pad, as taught by Barbour, dampen the vibrations of the impact and prevent damage to the tool.

Claims 12 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0297188) in view of Pfeffer (US 2,376,936).

Claim 12, Huang teaches a clinch nailer tool system (100; Fig. 2) comprising:
a coil of nails (“A plurality of strip-shaped nails is received in the nail cartridge 102.” ¶[0032]);
a clinch nailer tool body (101; Fig. 2):
a coil magazine (102; Fig. 2) disposed in a bottom of the clinch nailer tool body and configured to hold the coil of nails (¶[0032]);
a clinch arm (2; Fig. 2) pivotally connected to the clinch nailer tool body at a proximal end of the clinch arm (¶[0032]);
a clinch nailer tool nose (108; Fig. 1) disposed in a front portion of the clinch nailer tool body, wherein the clinch nailer tool nose includes an opening in a lower portion thereof for receiving a nail from the coil magazine (¶[0032]); and
a clinch plate (24; Fig. 2) disposed on a distal end of the clinch arm, wherein the clinch plate is configured to bend the nail from the clinch nailer tool nose (¶[0034]).
Huang does not teach each of the nails comprises a first end comprising a tip, a second end opposite the tip, and a shank disposed between the first end and the second end; wherein the shank comprises a bend zone disposed closer to the first end than the second end; and further comprising at least one deformity in the bend zone configured to allow the nail to bend at the bend zone when the nail is driven into the clinch plate.
However, Pfeffer teaches each of the nails comprises a first end comprising a tip (3; Fig. 1), a second end (2; Fig. 1) opposite the tip, and a shank (1; Fig. 1) disposed between the first end and the second end; wherein the shank comprises a bend zone (6, 7; Fig. 1) disposed closer to the first end than the second end (see Fig. 1 showing notches are closer to the tip 1); and further comprising at least one deformity in the bend zone configured to allow the nail to bend at the bend zone when the nail is driven into the clinch plate (“when blows are struck against the head 2 and the penetrating point is in contact with a backing-up block, the weakened portion of the shank will be crimped as shown in Fig. 6, and form an anchoring portion 8 extending transversely from the shank within the board 5” col. 2 l. 33-39).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Huang, by using the nails, as taught by Pfeffer, for having a nail that “will be held against longitudinal slippage by a lock embedded in one of the boards instead of by an exposed bent or clinched end of the nail and there will be no danger of the nail cutting a persons’ hand or scratching furniture or the like”. (Pfeffer: col. 1 l. 10-15). 

Claim 9, Huang as modified by Pfeffer teaches the clinch tool mechanism of claim 12, further comprising the coil of nails (Huang: ¶[0032]), wherein each of the nails (Pfeffer: Fig. 1) has the deformity on one side of the nail (Pfeffer: 6; Fig. 1). 


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0297188) in view of Pfeffer (US 2,376,936), further in view of Sutt (US 7,374,384).

Claim 10, Huang as modified by Pfeffer teaches the clinch tool mechanism of claim 12, further comprising the coil of nails (Huang: ¶[0032]), wherein the at least one deformity (Pfeffer: 6, 7; Fig. 1). 
Huang as modified by Pfeffer does not teach at least one deformity is a ring groove disposed in a shank of the nail. 
However, Sutt teaches at least one deformity is a ring groove disposed in a shank of the nail (70; Fig. 2; col. 4 l. 14-20).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the nail of Huang and Pfeffer, by having a ring goove instead of a notch, as taught by Sutt, as an equivalent way to form a notch in a nail. 

Claim 11, Huang as modified by Pfeffer and Sutt teaches the clinch tool mechanism of claim 10, wherein the at least one deformity (Pfeffer: 6, 7; Fig. 1) comprises a plurality of ring grooves disposed in the shank of the nail (Sutt: 70; Fig. 2; col. 4 l. 14-20). 

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments in respect to Claim 1, filed 18 February 2022, have been fully considered but they are not persuasive. 
Applicant arguments: “Applicant respectfully submits that Barbour teaches away from "a resilient pad disposed between the clinch arm and the clinch plate configured to angle the clinch plate relative when the tool nose is depressed." MPEP § 2143.03(VI) states that "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." Accordingly, where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection. In the instant case, Barbour not only fails to teach or suggest angling the clinch plate relative to the clinch arm, but further teaches away from the use thereof. For instance, Barbour discusses that "(b)y mounting the anvil 42 so that it is biased upwardly by the resilient pad 44, and constrained by nuts 46 acting on studs 48 to obtain initial height setting of the anvil 42." (col. 4, lines 11-14). Thus, four studs 48/ nuts 46 constrain anvil 42 from angular movement by resilient pad 44. In Barbour, the anvil 42 is constrained against moving angularly, while "the pivot member 52 is supported in resilient bushings or sleeves 54 provided in each of the support members 50" (col. 4, lines 30-32).allows for angular compensation of the support member 50. The Office Action states that Barbour teaches the use of a resilient pad 44 for dampening and damage prevention, and is silent regarding being configured to angle a clinch plate. Therefore, Barbour explicitly teaches away from a resilient pad configured to angle the clinch plate. Because Barbour teaches away from this feature, one of ordinary skill in the art would not modify Huang to incorporate certain features of Barbour in an effort to arrive at the claimed invention. Accordingly, Applicant respectfully submits that the rejection of claim 2 (now incorporated into claim 1) is improper and respectfully requests that the rejection be withdrawn.” (Remarks 9-10)

Examiners response: Barbour does not teach away from “a resilient pad disposed between the clinch arm and the clinch plate configured to angle the clinch plate relative when the tool nose is depressed”. Barbour discloses "[b]y mounting the anvil 42 so that it is biased upwardly by the resilient pad 44, and constrained by nuts 46 acting on studs 48 to obtain initial height setting of the anvil 42." (col. 4, lines 11-14). The anvil 42 is not fixedly screwed into 14, the studs 48 which are capable of moving up and down within the receiving holes of 14, therefore they are capable of moving the anvil 42 up, down, and even at an angle depending on the pressure asserted onto the anvil itself. Additionally, though Barbour does not explicitly state that the resilient pad is configured to angle the anvil, it is clearly capable of performing the function.

Applicant’s arguments with respect to claims 3, 12, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731